Citation Nr: 1548977	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a left wrist disorder, claimed as carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.  In the December 2007 rating decision, the RO denied the claim for entitlement to service connection for bilateral knee disorder, and in the May 2013 rating decision, the RO denied the claim for entitlement to service connection for left wrist disorder.  The Veteran perfected appeals as to both of these claims. 

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) on the issue of entitlement to service connection for bilateral knee disorder.  A transcript of the hearing is associated with the physical claims file.

In June 2014, the Board remanded the matter of entitlement to service connection for bilateral knee to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a new VA examination in conjunction with his claim.  Based on the findings from a September 2014 VA knee examination, the AMC awarded service connection for left knee disability, which represented a full grant of the benefit sought for the left knee only.  In the July 2015 supplemental statement of the case (SSOC), the AMC continued the denial of the claim for entitlement to service connection for right knee.  As such, the claim pertaining to the right knee remains on appeal. 



The record reflects that the Veteran wishes to appeal the denial of a clothing allowance claim.  See July 2015 statement of the case.  However, since the Agency of Original Jurisdiction (AOJ) resides with the VA Medical Center (VAMC) oppose to the RO, and the actual determination letter is not associated with the claims folder, the Board will not take jurisdiction over the issue.  Instead, the Board will refer the matter to back to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disorder.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claim.  

In the July 2015 informal hearing presentation, the Veteran's representative, on the Veteran's behalf, has asserted a secondary theory of entitlement for his claim of service connection for a right knee disorder.  The Veteran now asserts that his right knee was proximately caused or aggravated by his service-connected pes planus.  The Veteran's representative cited to medical literature that supported the contention that knee problems are associated with low arches in older adults. 

Under VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been developed at this point.  No examiner has been asked to offer a reasoned medical opinion on the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a supplemental VA medical opinion report should be obtained.

With respect to the Veteran's claim for entitlement to service connection for a left wrist disorder, on his July 2014 substantive appeal, VA Form-9, the Veteran stated his desire to testify before a Board member via videoconference capabilities from the RO.  He has not withdrawn that request.  On remand, the Veteran should be scheduled for a hearing as requested.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and Allen v. Brown, 8 Vet. App. 374 (1995).

2.  Arrange for the Veteran's claims folder to be reviewed by an appropriate specialist to provide an opinion on whether the Veteran's current diagnosed right knee disorder (mild degenerative arthritis) is secondary to his service-connected disabilities.  Any opinion provided must include an explanation of the basis for the opinion. 

If the VA examiner determines that an examination is needed to render a medical opinion, schedule the Veteran for a new VA examination relating to his claim.  The complete claims file must be sent to any examiner for review in conjunction with this claim. 

The examiner is specifically asked to address whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current diagnosed right knee disorder (mild degenerative arthritis) was caused by, or is aggravated by the Veteran's service-connected bilateral foot and/or left knee disabilities.  The examiner should consider the findings of abnormal gait and weight bearing attributed to his bilateral foot and left knee disabilities, as well as the medical literature that suggests low arches contribute to knee pain and cartilage damage in older adults. 

If aggravation is shown, the examiner should attempt to identify the baseline level of severity of the right knee disorder before the onset of aggravation.

A rationale for any opinion advanced should be provided. 

4.  After ensuring that the requested actions are completed, undertake any other development actions deemed warranted and then readjudicate the claim for service connection for a right knee disorder, with consideration on a secondary service connection basis.  If the benefit sought is not fully granted, furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

5.  Then, if still desired by the appellant, schedule the Veteran for a videoconference hearing on issue of entitlement to service connection for a left wrist disorder.  The RO must notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.  The case should then be referred to the Board in accordance with applicable provisions.


The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






